Citation Nr: 1449341	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). 

The issue of service connection for cataracts as secondary to service-connected type 2 diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDING OF FACT

The Veteran's service-connected disabilities (type 2 diabetes mellitus with onychomycosis of all toes on both feet, rated 20 percent; peripheral neuropathy of the upper extremities, each rated 20 percent; peripheral neuropathy of the lower extremities, each rated 20 percent; and erectile dysfunction, rated 0 percent) are rated 70 percent, combined and share a common etiology; they are shown to render him incapable of maintaining regular substantially gainful employment.  


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  

The Veteran's service-connected disabilities include type 2 diabetes mellitus with onychomycosis of all toes on both feet, rated 20 percent; peripheral neuropathy of the upper extremities, each rated 20 percent; peripheral neuropathy of the lower extremities, each rated 20 percent; and erectile dysfunction, rated 0 percent.  The combined rating for the service-connected disabilities is 70 percent; as they all share a common etiology (diabetes and its complications), they are considered a single disability rated 70 percent.  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) render him incapable of participating in a substantially gainful occupation.  

The record also reflects (based on the Veteran's reports) that the Veteran has a high school education; that he has worked as a manual laborer and as a security guard; and that he has established entitlement to Social Security disability benefits.
In October 2004, a VA vocational rehabilitation counselor found that the Veteran's achievement of a vocational goal was not reasonably feasible (due to both service-connected and nonservice-connected disabilities).  The counselor noted that the Veteran was unable to function on a daily basis due to the confusion and dizzy states caused by his diabetes, passed out or fell several times due to inability to effectively monitor his blood sugar levels, and did not have the capacity to perform any past work or have the knowledge, skills, and abilities for other suitable civilian employment.  

On June 2009 examination for diabetes mellitus (on behalf of VA), the Veteran reported blurry vision, dizziness, and "blacking out" at times.  Neurological examination found poor balance and memory deficits.  It was noted that the Veteran was able to perform activities of daily living, except for work due to his diabetes.  The examiner noted that the Veteran had an obvious cognitive function problem that interfered with his working in any capacity.   

On August 2010 VA examination, the examiner opined that the Veteran's multiple medical problems combined to have a mild adverse effect on his functional capacity in an occupational environment, but that he was not considered unemployable on the basis of his service-connected disabilities (or on service-connected and nonservice-connected disabilities, combined).  

On February 2013 VA examination, the examiner noted that fatigue from diabetes mellitus was the major limiting factor in the Veteran's functional impairment.  He opined that the Veteran has physical limitations, but that more sedentary employment is not contraindicated.  

On February 2013 VA optometry examination, the Veteran was found to have "early" cataracts in both eyes.  The examiner opined that the cataracts were "at least as likely as not" related to his type 2 diabetes mellitus.  It was noted that the cataracts impacted on his daily activities, and any activities requiring prolonged concentration, such as reading, watching television, and driving.

A July 2013 statement from S.B., a vocational consultant, indicates that he reviewed the Veteran's VA record.  He noted that the Veteran has episodes of syncope when he passes out without warning, and that his neuropathy restricts use of his hands for gross and fine tasks, and creates an inability to stand/walk for prolonged periods.  He opined that the Veteran would miss more days than allowed in a work setting and would be unable to meet the requirements of even sedentary or light work due to limitations from the neuropathy of all four extremities.  

On longitudinal review of the record, the Board finds more probative the evidence that supports the Veteran's claim than the evidence against it.  The Board finds particularly noteworthy the assessment by VA's vocational rehabilitation counselor (back in 2004) that it was not feasible for the Veteran to pursue a vocational goal.  While that assessment noted impairment from both service-connected and nonservice-connected disabilities (which are not for consideration in a claim for TDIU), the primary focus was on impairment due to diabetes and its complications.  Significantly, the counselor pointed to the Veteran's lack of skills/training for sedentary employment.  Also noteworthy are the July 2013 private vocational counselor's assessment which points to the impact of the Veteran's peripheral neuropathy on his ability to perform gross and fine tasks (skills generally required with sedentary employment) and the fact that SSA has awarded the Veteran disability benefits.  While SSA awards are based on criteria distinct from VA's (for TDIU), as they contemplate all disabilities shown rather than just those service-connected) and cannot be determinative of themselves, they are evidence bearing on TDIU.  In concluding that the Veteran was not rendered unemployable (at least for sedentary employment) by his service connected disabilities, the August 2010 and February 2013 VA opinions against the Veteran's claim do not fully address the impact of his peripheral neuropathy and other complications of diabetes (to include the cataracts more recently found and attributed to diabetes by a VA provider) on his ability to engage in sedentary employment; nor do they identify the types of sedentary employment that remain feasible despite the Veteran's limited education and lack of experience in other than physically demanding forms of employment.  

Resolving any remaining reasonable doubt regarding the degree of disability/impairment in the Veteran's favor, as required (See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.) the Board finds that a TDIU rating is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


